Holcomb, J.
This is an appeal from a final order of confirmation of sale of real estate made by tbe sheriff after appraisal in executing a decree rendered in an action brought for tbe purpose of foreclosing a real estate mortgage. Tbe only reason advanced in tbe brief of appellants’ counsel for a reversal of tbe order complained of is that tbe appraise^ *651ment of the real estate sold is SO' much below its true value as to be presumptively fraudulent. The property was appraised at $3,520, and the contention of appellant is that it is worth $4,000, and the affidavits of three different persons were presented in support thereof. No actual fraud on the part of the appraisers selected to appraise the land is charged, nor is there any fact disclosed by the record from which fraud could be inferred or presumed. At most, the appraisers were mistaken as to the value of the land 'and this fact alone is insufficient'to warrant this court in reversing the order of confirmation, and the same must therefore be affirmed. Cole v. Willard, 62 Nebr., 839, and authorities therein cited.
Affirmed.